Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 Response to Arguments
Applicant's arguments filed on 08/27/2021 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 21 that the Pousthomis prior art, does not teach the limitation of “a fluid including one or more (meth)acrylate monomers, a dispersant, and a photoinitiator; and 
quantum dots that each consist of a core, a shell surrounding the core, and ligands coupled to the exterior surface of the shell, the quantum dots suspended in and directly contacting the fluid, wherein the quantum dots emit radiation in having a first wavelength band in the visible light range in response to absorption of radiation ii having a second wavelength band in the UV light range, wherein the second wavelength band is different than the first wavelength band.”
ink, note: the ink which is spin coating, dip coating, inkjet printing, or spray on the support to form a layer is equivalent to the claimed limitation of “fluid”) including one or more (meth)acrylate monomers (methacrylate monomers derivatives), a dispersant (surfactant is equals to the claimed “dispersant”), and a photoinitiator (see Pousthomis, ¶ [0035], ¶ [0104]- ¶ [0111], ¶ [1708]- ¶ [1729], ¶ [1919]- ¶ [1920], ¶ [1962], ¶ [2158], and ¶ [2165]); and 
quantum dots (nanoparticle 3/31, note: nanoparticle 3/31 has a sphere 31 shape as as illustrated in FIG. 2 and FIG. 19. Note: applicant defines “quantum dots can have an average diameter in a range of about 1 nm to about 10 nm” in page 8, lines 5-10. Pousthomis defines nanoparticle 3/31 has an average size of at least 0.5 nm, 1 nm, 2 nm, 3 nm, 4 nm, 5 nm, 6 nm, 7 nm, 8 nm, 9 nm, 10 nm, and less than 1 mm. Therefore, nanoparticle 3/31 is equivalent to the claimed “quantum dots”) that each consist of a core (33), a shell (34) surrounding the core (33), and ligands coupled to the exterior surface of the shell (34), the quantum dots (nanoparticle 3/31) suspended in and directly contacting the fluid (ink, note: ink includes a first material 11, a liquid vehicle, particle 1, particle 2, and nanoparticle 3/31 dispersed in said second material 21. Nanoparticle 3/31 suspended in and directly contacting the fluid/second material 21. Note, the first material 11 and/or the second material 21 are polymers such as silicone), wherein the quantum dots (nanoparticle 3/31) emit radiation in having a first wavelength band in the visible light range in response to absorption of radiation having a second wavelength band in the UV light range (note: nanoparticle 3 absorbs the incident light with a wavelength of 400 nm, 350 nm, 300 nm, 250 nm, or lower than 200 nm), wherein the second wavelength band is different than the first wavelength band (see Pousthomis, Figs.2, 12B, and 13A as shown below, ¶ [0451]- ¶ [0458], ¶ [0911],  ¶ [0939]- ¶ [0943], ¶ [0955], ¶ [1020]- ¶ [1024], ¶ [2176]- ¶ [2179], ¶ [2865], and ¶ [2883]).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA .
Claim Objections
Claim 24 is objected to because of the following informalities:    
The punctuation mark after “. . . photoinitiator . . .” is incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Pousthomis et al. (U.S. 2019/0002719 A1, hereinafter refer to Pousthomis).
Regarding Claim 21: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) consisting of (see Pousthomis, Figs.2, 12B, and 13A as shown below, ¶ [1720], ¶ [2195], ¶ [2271], and ¶ [2272]):

    PNG
    media_image1.png
    392
    430
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    146
    295
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    457
    media_image3.png
    Greyscale

a fluid (ink, note: the ink which is spin coating, dip coating, inkjet printing, or spray on the support to form a layer is equivalent to the claimed limitation of “fluid”) including one or more (meth)acrylate monomers (methacrylate monomers derivatives), a dispersant (surfactant is equals to the claimed “dispersant”), and a photoinitiator (see Pousthomis, ¶ [0035], ¶ [0104]- ¶ [0111], ¶ [1708]- ¶ [1729], ¶ [1919]- ¶ [1920], ¶ [1962], ¶ [2158], and ¶ [2165]); and 
quantum dots (nanoparticle 3/31, note: nanoparticle 3/31 has a sphere 31 shape as as illustrated in FIG. 2 and FIG. 19. Note: applicant defines “quantum dots can have an average diameter in a range of about 1 nm to about 10 nm” in page 8, lines 5-10. Pousthomis defines nanoparticle 3/31 has an average size of at least 0.5 nm, 1 nm, 2 nm, 3 nm, 4 nm, 5 nm, 6 nm, 7 nm, 8 nm, 9 nm, 10 nm, and less than 1 mm. Therefore, nanoparticle 3/31 is equivalent to the claimed “quantum dots”) that each consist of a core (33), a shell (34) surrounding the core (33), and ligands coupled to the exterior surface of the shell (34), the quantum dots (nanoparticle 3/31) suspended in and directly contacting the fluid (ink, note: ink includes a first material 11, a liquid vehicle, particle 1, particle 2, and nanoparticle 3/31 dispersed in said second material 21. Nanoparticle 3/31 suspended in and directly contacting the fluid/second material 21. Note, the first material 11 and/or the second material 21 are polymers such as silicone), wherein the quantum dots (nanoparticle 3/31) emit radiation in having a first wavelength band in the visible light range in response to absorption of radiation having a second wavelength band in the UV light range (note: nanoparticle 3 absorbs the incident light with a wavelength of 400 nm, 350 nm, 300 nm, 250 nm, or lower than 200 nm), wherein the second wavelength band is different than the first wavelength band (see Pousthomis, Figs.2, 12B, and 13A as shown above, ¶ [0451]- ¶ [0458], ¶ [0911],  ¶ [0939]- ¶ [0943], ¶ [0955], ¶ [1020]- ¶ [1024], ¶ [2176]- ¶ [2179], ¶ [2865], and ¶ [2883]); and 
wherein the photoinitiator initiates polymerization of the one or more (meth)acrylate monomers in response to absorption of radiation in the second wavelength band (note: the claimed and prior art products includes identical or substantially identical composition; therefore, the claimed function is an inherent characteristics of Pousthomis’s ink composition) (see Pousthomis, ¶ [0131], ¶ [1919], ¶ [1967], and ¶ [1973]).  
Note: discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc.,
Regarding Claim 22: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein the fluid (ink) includes a solvent (see Pousthomis, ¶ [1788]- ¶ [1792] and ¶ [1919]).  
Regarding Claim 23: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein the fluid (ink) includes a cross-linker (see Pousthomis, ¶ [1919], ¶ [1967], and ¶ [1973]).  
Regarding Claim 24: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein the fluid (ink) consists of the (meth)acrylate monomers, the dispersant (surfactant is equals to the claimed “dispersant”), and the photoinitiator (see Pousthomis, ¶ [1919]- ¶ [1920] and ¶ [1962]).
Regarding Claim 25: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein the ligands are selected from the group consisting of thioalkyl compounds (propanethiol is known as thioalky compound) and carboxyalkanes (see Pousthomis, ¶ [0939]- ¶ [0940]).
Regarding Claim 26: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein the composition comprises about 1 wt% to about 10 wt% (0.01 wt% to about 10 wt%) of the nanomaterial (nanoparticles/particle 1/2) (see Pousthomis, ¶ [1970])). 

Regarding Claim 27: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein a viscosity of the composition is in a range of about 10 cP to about 150 cP (2 cP to 30 cP) at room temperature (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]).
Pousthomis teaches an overlapping viscosity ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the viscosity ranges through routine experimentation and optimization to obtain optimal or desired viscosity of the composition because the viscosity ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Regarding Claim 28: Pousthomis discloses a photocurable composition (light emitting materials 7 including at least one ink) as set forth in claim 21 as above. Pousthomis further teaches wherein a surface tension of the composition is in a range of about 20 mN/m to about 60 mN/m (22 dyne/cm to 45 dyne/cm= 25 mN/m to 45 mN/m) (see Pousthomis, ¶ [1973]- ¶ [1975] and ¶ [3124]).
Pousthomis teaches an overlapping surface tension ranges as shown above; therefore, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the surface tension ranges through routine experimentation and optimization to obtain optimal or desired surface tension of the ink composition because the surface tension ranges is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BITEW A DINKE/Primary Examiner, Art Unit 2896